Case 4:19-cr-00832 Document1 Filed on 11/14/19 in TXSD Page 1 of 7

United States Cour
Southern District OF evas
FILED

NOV 14 2019

UNITED STATES DISTRICT COURT
David J. Brace,

Clerk of Court
SOUTHERN DISTRICT OF TEXAS

 

 

 

 

HOUSTON DIVISION
UNITED STATES OF AMERICA §
§ CRIMINAL NO.
Vv. § ma wv
19CR 832
GERALD M. GOINES §
STEVEN O. BRYANT §
PATRICIA ANN GARCIA § UNDER SEAL
INDICTMENT
Sealed
THE GRAND JURY CHARGES THAT: Public and unofficial staff access
, to this instrument are
prohibited hy court order.
COUNT ONE

(Deprivation of Rights Under Color of Law)
On or about January 28, 2019, in the Southern District of Texas and elsewhere within the

jurisdiction of the Court, defendant,

GERALD M. GOINES,

while acting under color of law as an officer with the Houston Police Department, prepared an
affidavit for a search warrant that contained numerous material false statements, presented that
affidavit to a State of Texas judicial officer, swore under oath to the truthfulness of the contents of
that affidavit, obtained a search warrant based on that affidavit from that judicial officer for a
residence at 7815 Harding Street, Houston, Texas, where Dennis Tuttle and Rhogena Nicholas
resided, and executed that search warrant, thereby willfully depriving Dennis Tuttle of the right,

secured and protected by the Constitution and laws of the United States, for people to be secure in
Case 4:19-cr-00832 Document1 Filed on 11/14/19 in TXSD Page 2 of 7

their persons, houses, papers and effects against unreasonable searches and seizures. This
offense involved the use, attempted use and threatened use of a dangerous weapon, and resulted in
the death of Dennis Tuttle and Rhogena Nicholas, and resulted in bodily injury to C.L., F.M., C.R.,
and T.W.

In violation of Title 18, United States Code, Sections 242 and 2.

COUNT TWO
(Deprivation of Rights Under Color of Law)

On or about January 28, 2019, in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, defendant,
GERALD M. GOINES,

while acting under color of law as an officer with the Houston Police Department, prepared an
affidavit for a search warrant that contained numerous material false statements, presented that
affidavit to a State of Texas judicial officer, swore under oath to the truthfulness of the contents of
that affidavit, obtained a search warrant based on that affidavit from that judicial officer for a
residence at 7815 Harding Street, Houston, Texas, where Dennis Tuttle and Rhogena Nicholas
resided, and executed that search warrant, thereby willfully depriving Rhogena Nicholas of the
right, secured and protected by the Constitution and laws of the United States, for people to be
secure in their persons, houses, papers and effects against unreasonable searches and seizures.
This offense involved the use, attempted use and threatened use of a dangerous weapon, and
resulted in the death of Rhogena Nicholas and Dennis Tuttle, and resulted in bodily injury to C.L.,
F.M., C.R., and T.W.

In violation of Title 18, United States Code, Sections 242 and 2.
Case 4:19-cr-00832 Document1 Filed on 11/14/19 in TXSD Page 3 of 7

COUNT THREE
(Destruction, Alteration, or Falsification of Records in
Federal Investigations and Bankruptcy)
On or about January 28, 2019, in the Southern District of Texas and elsewhere within the

jurisdiction of the Court, defendant,

GERALD M. GOINES,
in relation to and in contemplation of a matter within the jurisdiction of an agency of the United
States, knowingly made a false entry in a record, document, and tangible object with intent to
impede, obstruct, and influence the investigation and proper administration of the matter within
federal jurisdiction. That is, defendant submitted a tactical plan in support of executing a search
watrant at a residence located at 7815 Harding Street, Houston, Texas, knowing that his tactical
plan contained several false statements, including that a confidential informant purchased heroin
from 7815 Harding Street on January 27, 2019, and that weapons had been possessed by the

purported suspect during the alleged purchase of the heroin.

In violation of Title 18, United States Code, Sections 1519 and 2.

COUNT FOUR
(Destruction, Alteration, or Falsification of Records in
Federal Investigations and Bankruptcy)
On or about January 28, 2019, in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, defendant,
GERALD M. GOINES,

in relation to and in contemplation of a matter within the jurisdiction of an agency of the United

States, knowingly made a false entry in a record, document, and tangible object with intent to
Case 4:19-cr-00832 Document1 Filed on 11/14/19 in TXSD Page 4 of 7

impede, obstruct, and influence the investigation and proper administration of the matter within
federal jurisdiction. That is, defendant submitted an official Houston Police Department offense
report regarding 7815 Harding Street, Houston, Texas, knowing that his report included a false
claim that: “ON 01/27/2019, A NARCOTIC PURCHASE OF BROWN POWDER SUBSTANCE
WAS PURCHASED FROM ‘7815 HARDING’, BY A CONFIDENTIAL INFORMANT.”

In violation of Title 18, United States Code, Sections 1519 and 2.

COUNT FIVE
(Tampering with a Witness, Victim, or an Informant)

On or about January 30, 2019, in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, defendant,
GERALD M. GOINES,
did corruptly attempt to obstruct, influence, and impede an official proceeding by falsely stating
to a Houston Police Department officer that he had used a specific confidential informant (C.I. #1)
to purchase drugs on or about January 27, 2019, at a residence located at 7815 Harding Street,
Houston, Texas.

In violation of Title 18, United States Code, Sections 1512(c)(2) and 2.
Case 4:19-cr-00832 Document1 Filed on 11/14/19 in TXSD Page 5 of 7

COUNT SIX
(Tampering with a Witness, Victim, or an Informant)

On or about January 31, 2019, in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, defendant,
GERALD M. GOINES,
did corruptly attempt to obstruct, influence, and impede an official proceeding by falsely stating
to a Houston Police Department officer that he had used a specific confidential informant (C.I. #2)
to purchase drugs on or about January 27, 2019, at a residence located at 7815 Harding Street,
Houston, Texas.

In violation of Title 18, United States Code, Sections 1512(c)(2) and 2.

COUNT SEVEN
(Tampering with a Witness, Victim, or an Informant)

On or about February 13, 2019, in the Southern District of Texas and elsewhere within
the jurisdiction of the Court, defendant,
GERALD M. GOINES,
did corruptly attempt to obstruct, influence, and impede an official proceeding by falsely stating
to investigators from the Houston Police Department that he had purchased drugs on or about
January 27, 2019, at a residence located at 7815 Harding Street, Houston, Texas.

In violation of Title 18, United States Code, Sections 1512(c)(2) and 2.
Case 4:19-cr-00832 Document1 Filed on 11/14/19 in TXSD Page 6 of 7

COUNT EIGHT
(Destruction, Alteration, or Falsification of Records in
Federal Investigations and Bankruptcy)
On or about January 30, 2019, in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, defendant,
STEVEN O. BRYANT,

in relation to and in contemplation of a matter within the jurisdiction of an agency of the United
States, knowingly made a false entry in a record, document and tangible object with intent to
impede, obstruct, and influence the investigation and proper administration of the matter within
federal jurisdiction. That is, defendant an official Houston Police Department supplemental
offense report, in which he falsely claimed that he “had previously assisted Officer Gerald Goines
in the investigation on 1/27/19,” and that defendant had identified a “brown powdery substance
(Heroin)” he retrieved from Officer Goines’s vehicle “as the narcotics purchased from 7815

Harding on 1/27/19.”

In violation of Title 18, United States Code, Sections 1519 and 2.

COUNT NINE
(False Information and Hoaxes)

On or about January 8, 2019, in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, defendant,
PATRICIA ANN GARCIA,
did intentionally convey false and misleading information, to wit: defendant placed multiple

telephone calls to 911 emergency services in Houston, Texas and falsely claimed in these calls that
Case 4:19-cr-00832 Document1 Filed on 11/14/19 in TXSD Page 7 of 7

her daughter was inside a residence located at 7815 Harding Street, Houston, Texas, that she could
see her daughter inside the home located there, that the residents of 7815 Harding Street were drug
dealers and that the house was a drug house, that the female resident was a heroin dealer and an
addict, that the residents had drugs and guns, including machine guns, inside the home, and that
the residents were doing crack cocaine and heroin; under circumstances where such information
may reasonably have been believed, that indicated that such an activity had taken place and was
taking place, and that would constitute a violation of Title 18, United States Code, Sections
922(g)(3), 922(0) and 924(c), specifically, possession of a firearm by a user or addict of controlled
substances, possession of a machinegun, and use of a firearm during and in relation to a drug
trafficking crime and possession of a firearm in furtherance of a drug trafficking crime.

In violation of Title 18, United States ee 1038(a)(1) .
; code nko )

 

a D ORIGINAL SIGNATURE ON FILE
_+ oo FOREPERSQN OF THE GRAND JURY
J CS —~__
RYAN K PATRICK ERIC S. DREIBAND
United States Attorney Assistant Attorney General
Sout istrict of Texas—- Civil Rights Djvision

 
  

Alamdar S. Hémdani <-Tared F yee

Assistant United St ttorney Special itigation Counsel
(CZ BS J

Arthur R. Jonés~
Assistant United States Attorney

 

Sharad Khandelwal
Assistant United States Attorney
